     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 1 of 40




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________

DR. KATHERINE M. WHIPPLE,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     15-CV-6759L

                       v.


REED EYE ASSOCIATES, et al.,

                              Defendants.
___________________________________________



       Plaintiff Katherine M. Whipple, a former employee of Reed Eye Associates (“Reed

Eye”), brought this action against six defendants. Two are legal entities: Reed Eye and Westfall

Surgery Center (“Westfall”), which operates as a joint enterprise with Reed Eye. Collectively,

they will be referred to here as “Reed Eye/Westfall.” The other four defendants are individuals:

Reed Eye/Westfall owners Dr. Ronald Reed (“Reed”) and Dr. Alan Bloom (“Bloom”); former

Westfall employee Dr. Kurt Weissend (“Weissend”); and Westfall Administrative Director Gary

Scott (“Scott”).

       In the complaint, plaintiff alleged that during her employment with Reed Eye, the

defendants subjected her to sexual harassment and retaliation in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), and the New York Human Rights

Law, N.Y. Exec. Law §§ 290 et seq. (“HRL”). She also brought claims under New York

common law of tortious interference with contract and defamation.
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 2 of 40




       On October 3, 2016, the Court issued a Decision and Order, 213 F.Supp.3d 492, granting

in part and denying in part defendants’ motion to dismiss some of the claims in the complaint.

The Court dismissed with prejudice: plaintiff’s HRL retaliation claims against Weissend and

Scott; plaintiff’s defamation claim against Bloom; her tortious interference claim against Reed;

and all claims against the individual defendants under Title VII.

       In addition, on July 11, 2019, the Court approved and filed a joint stipulation of the

parties, by which plaintiff’s tortious interference claim was dismissed as to defendant Bloom, and

her defamation claim was dismissed as to Reed. (Dkt. #49.)

       All the defendants have now moved for summary judgment dismissing the remaining

claims of the complaint. They have done so in two motions: one by Weissend, who is

represented by separate counsel (Dkt. #45), and one by the other defendants (Dkt. #48). Plaintiff

has filed a response (Dkt. #53) opposing both motions.



                                               BACKGROUND



       Reed Eye is a full-service eye care and ophthalmology services group with six offices in

Monroe, Genesee and Wayne counties in New York. Westfall is a surgery center in Brighton,

New York, offering various outpatient surgical procedures and related services.1

       Doctors Reed and Bloom are licensed ophthalmologists who own equal shares of Reed

Eye, and have, respectively, 76% and 5% ownership interests in Westfall. Although Reed Eye

and Westfall have some common ownership interests, they are separate and distinct corporate


       1
           All locations referenced in this Decision and Order are in New York.

                                                        -2-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 3 of 40




entities. Reed Eye hired plaintiff as an oculofacial plastic surgeon on September 1, 2013. She

was not an employee of Westfall, but she performed surgery at Westfall on a regular basis,

usually on Friday, and on some Tuesdays. Defendant Weissend had nothing to do with plaintiff’s

hiring, nor did he supervise her.

       When plaintiff began her employment, defendant Weissend was employed by Westfall as

medical director and chief of anesthesiology. As such, he was responsible for setting schedules

for anesthesiologists and overseeing medical compliance and licensing issues.

       During the course of her employment, plaintiff necessarily came into contact with

Weissend, due to both his status as a staff anesthesiologist, and his role in setting

anesthesiologists’ schedules for working in the operating room (“OR”) with different surgeons,

including Whipple.

       At some point, plaintiff (who was single) and Weissend (who was married) began seeing

each other on occasion outside of the workplace. Although they agree about some of the

specifics of those meetings, such as when and where they occurred, the parties’ versions of what

led to and happened at those rendezvous are in some respects disputed.

       In the complaint, plaintiff sets out a straightforward, simple account in which she met

Weissend mostly about work-related matters, and Weissend made romantic or sexual advances

toward her, which she consistently rejected.

       The parties’ deposition testimony has both amplified that basic outline, and revealed stark

differences between their accounts of the relevant events. The significance of those disputes will

be addressed below. The Court will provide here only a summary of what transpired, according

to the two sides. Unless otherwise stated, the facts recited below are not in dispute.


                                                 -3-
      Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 4 of 40




         On May 12, 2014, plaintiff and Weissend had dinner together at a restaurant and bar in

Pittsford. They were there for about two hours. Around the end of that meeting, Weissend

attempted to kiss plaintiff. She alleges that she rejected that attempt and told him not to do it

again.

         The next day, in response to a text message from plaintiff, Weissend wrote, “I also had a

great time last night.” That evening, they had dinner again, at another restaurant and bar in

Pittsford, a Rochester, NY suburb. Afterwards, plaintiff called Weissend and they spoke for

about 75 minutes.

         Plaintiff had dinner with Weissend a few days later on May 16, at yet another restaurant

and bar in Pittsford. On Saturday, May 17, Weissend met plaintiff at her home. From there, they

went for a walk along the Erie Canal in Fairport. Plaintiff alleges that at some point, Weissend

again attempted to kiss her, and she refused.2

         During this period of less than a week, plaintiff and Weissend sent each other several text

messages, they had dined together alone three times and visited plaintiff’s apartment. In addition

to the text mentioned above, Weissend texted plaintiff on May 15 that he was “daydreaming”

about her, and on May 16 that texting him would be “okay for next couple hours since I will be

mowing lawn and phone will be on my belt.”

         Plaintiff was sending Weissend encouraging texts as well. On May 15, she texted him,

“I’m thinking I would like to c u more.” In response to his message about mowing his lawn, she




         2
           Weissend alleges that they kissed “multiple times” on this occasion, both in plaintiff’s home and on the
canal path. Weissend Depo. Tr. (Dkt. #54-3) at 17. According to Weissend, plaintiff was a quite-willing participant.

                                                        -4-
      Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 5 of 40




texted, “I bet you look so gorgeous mowing the lawn.” She also sent him her home address and

wrote, “see you soon but not soon enough.”

         At some point, plaintiff began keeping a journal, which is part of the record (Dkt.

#48-11). The entries all relate to her interactions with Weissend.3

         The entry for May 20 states, “Kurt tells me his wife found out. Daughter looked at phone

records.” (Dkt. #48-11 at 5.) The next day, Weissend’s daughter confronted plaintiff in the Reed

Eye parking lot and accused plaintiff of having a romantic and sexual relationship with

Weissend, which plaintiff denied.

         Ten days later, plaintiff met Weissend at a restaurant and bar in Rochester “to discuss

wife & situation.” As plaintiff described it in her journal, Weissend said that his “wife [was]

crazy and won’t stop.”

         More communications followed, some of which will be set forth here, but it is clear that

from that point forward, the social relationship between plaintiff and Weissend began, and

continued, to change, although plaintiff continued to send revealing texts to Weissend.

         Apparently much of the reason for that was that Weissend’s wife was upset about what

she believed–rightly or wrongly–to be an illicit affair between plaintiff and Weissend.

         Plaintiff alleges that on June 3, Weissend attempted to kiss her at Westfall, and she once

again rebuffed his attempt. That is the last time that Weissend allegedly attempted to kiss

plaintiff, or make any attempts at physical intimacy with her. On June 13, Weissend removed




         3
          At her deposition, plaintiff testified that she started the journal on May 13, but the first handwritten entry
is dated May 12, 2014. Whipple Tr. (Dkt. #48-5) at 37; Dkt. #48-11 at 5.

                                                           -5-
      Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 6 of 40




himself from plaintiff’s OR rotation, in an apparent effort to maintain physical separation from

her. It appears that they never worked together again.

         In a June 18 text, plaintiff sent Weissend a picture of the Cowardly Lion from The Wizard

of Oz, with a comment that it was his “portrait.” When he did not respond, she sent him another

text stating, in part, “Come on, doll, don’t get upset. I was trying to make you smile. Okay.

Here’s a pic of what I would like to do with you very gently. Think of that during your drive. I

will miss you. This message with self-destruct after reading.” Attached to that text was a

photograph of a kitten licking another kitten.

         Within a matter of days, that sentiment had dramatically changed. In a text message sent

around that time, plaintiff told Weissend that his wife had been “texting me, threatening me,

every day!!! YOU NEED TO SET THIS FUCKING BITCH RIGHT.” (Dkt. #48-20 at 56.) She

asked Weissend to call or text her back and added, “If u r dumb enough to think I can handle this

without u talking to me bc ur wife has forbidden u then fuck u.” She told Weissend that if he did

not respond, she would call Dr. Reed “to tell him EVERYTHING. Afterall the medical director

hitting on the new young physician is very unbecoming. I’m not gonna have it crazy wife and it

coward ness [sic] harm my life or career in any way.” Id. at 57.4

         Weissend responded a short time later, stating that he “had no idea [his wife] was

communicating with you,” and that he wanted to talk to plaintiff. (Dkt. #48-20 at 58.) Plaintiff




         4
            The exact date when this text was sent is not of great importance here, but plaintiff agrees with defendants
that it was sent “around the same timeframe” as her other interactions with Weissend in June 2014. See Dkt. #48-2
¶ 95, #54-19 ¶ 95. The only indication of when the text was sent is a notation that it was sent on a Monday at 4:00
a.m. (Dkt. #48-20 at 56.) June 23, 2014 fell on a Monday, so it could have been sent then. Plaintiff testified that
when she sent it, she was in New York City with a friend. Whipple Tr. at 189.

                                                          -6-
      Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 7 of 40




replied that Weissend’s wife “says these terrible awful things that aren’t true. From day one I

said I wanted nothing to do with your marriage.” Id. at 59.

        On June 24, plaintiff texted Weissend that she would “like to meet up” with him, and

offered to meet either at her house or to “meet out.” Id. at 63. She said she wanted to show

Weissend “the ways in which [his] wife ha[d] been harassing [her] and get explanation for some

of the things she said bc I don’t even know what she is talking about.” Id.

        Later that day, plaintiff met Weissend at a bar and grill, once again, in Pittsford. Shortly

after Weissend got them drinks at the bar and they sat down at a table, Weissend’s wife walked

in.

        Things did not go well. After a brief verbal exchange, plaintiff got up to leave,

whereupon Weissend’s wife allegedly grabbed her arm. Plaintiff ended up calling 911 and filing

a police report. Whipple Tr. at 194-95. An order of protection was eventually issued against

Mrs. Weissend.

        On July 1, plaintiff received one or more texts from Weissend’s wife, which plaintiff

reported to the police. Mrs. Weissend was eventually convicted of harassment in the second

degree for violating the no-contact order. See Whipple Aff. (Dkt. #54-8) ¶ 41 and Exs. F, G.

        At the time plaintiff received those texts, she was at a bar/restaurant with Heather

Bartlett, Westfall’s clinical director. Both then and a few days later, plaintiff told Bartlett that

Mrs. Weissend falsely believed that her husband was having an extramarital affair with plaintiff.

Whipple Aff. ¶¶ 43-45. Bartlett states in an affidavit (Dkt. #48-21) that at that point, she did not

see this as a workplace issue, since plaintiff’s problem seemed to be entirely with Weissend’s

wife, not with him, so she did not take any action in response. Id. ¶ 17.


                                                  -7-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 8 of 40




       Bartlett goes on to say that on another occasion in late July or early August, she met

Whipple for drinks at a local pub. Whipple mentioned that she believed that Weissend and his

wife were at a particular restaurant, and suggested going there to “see if he was there.” When

they arrived, plaintiff “ducked down in the passenger’s seat ... and asked [Bartlett] to drive

around to search for Dr. Weissend’s car ... .” Bartlett Aff. ¶ 19. It is notable that Bartlett

described plaintiff as having an “obsession” with Weissend. Id. ¶ 20.

       On or about August 4, 2014, plaintiff learned that Weissend’s wife had stopped at

Westfall and been asking questions about her. Plaintiff reported this to Scott, the Administrative

Director. He responded by telling plaintiff that Westfall would immediately install a new

security system, limiting access by non-employees, which was done.

       On October 24, 2014, Weissend placed a letter in plaintiff’s handbag at Westfall, in

which he apologized for “dropp[ing] everything between” them, adding,“I regret any pain I have

caused you” (Weissend Ex. K). Weissend stated that he continued to be attracted to plaintiff,

whom he found “beautiful” and “sexy,” but he made further statements to the effect that it would

be best for both of them to keep their relationship strictly professional. Plaintiff reported this

note to Scott on October 26.

       Plaintiff also spoke to Reed, who asked to meet with her on November 1, 2014 at his

home. At the meeting, Reed was sympathetic to plaintiff, and told her that based on her account,

he would fire Weissend.

       Before doing so, however, Reed wanted to speak with Weissend, and they met on

November 3. Apparently Weissend told him, among other things, that his relationship with




                                                 -8-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 9 of 40




plaintiff had been entirely consensual. After hearing Weissend’s side of the story, Reed did not

terminate Weissend.

       Reed then held a meeting with plaintiff and Weissend on November 13. At the meeting,

plaintiff asked that Weissend–who had removed himself from plaintiff’s OR anesthesiologist

rotation in June–be returned to her regular rotation; in other words, that he and she would begin

working together again. Since plaintiff claimed, in effect, to be a victim of sexual harassment,

this request must have seemed curious at best. Plaintiff testified that she did so because (in sum

and substance) she wanted to avoid further office gossip and return things to normal.

       It seems this was not the first time the subject of Weissend’s return to plaintiff’s OR

rotation had come up, although it may have been the first time that Reed heard about it. In an

email dated October 31, 2014, Weissend told plaintiff that he had “discussed this issue at length

with Gary Scott,” but thought that it would be “in each of our own best interests to remain in

separate operating rooms for the time being.” Weissend Aff. Ex. L (Dkt. #48-20).

       In any event, Weissend did not return to the OR rotation. Instead, he resigned his

position as medical director, effective December 8, 2014, and he never again worked with

plaintiff in the OR.

       All of these events overlapped with the expiration of plaintiff’s first-year contract in

September 2014, and her negotiations with Reed and Bloom concerning a new contract or other

arrangement.

       During her first year, plaintiff’s compensation equaled about 42% of the revenue received

by Reed Eye for her services. Plaintiff asked for a raise, seeking as much as 55% of her

revenues, which Reed and Bloom would not agree to. Though the details of the negotiations are


                                                -9-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 10 of 40




at some points in dispute, it is clear that they did not go smoothly. Reed states that he was

“flabbergasted” by her demands, which he considered “excessive and unacceptable.” Reed Aff.

(Dkt. #48-12) ¶¶ 47, 48. While the negotiations were ongoing, plaintiff continued to work under

the terms of her original contract.

       Sometime during the negotiations, Reed and Bloom discussed with plaintiff the

possibility of her becoming a new partner. Discussions continued to falter, over both the issues

of plaintiff’s compensation and whether she would have immediate voting rights if she were to

join the partnership.

       As stated, all this was happening during a period of tension in the Fall of 2014 concerning

the relationship between plaintiff and Weissend. Apparently that relationship was not exactly a

secret at Westfall by that point, because in a memorandum to “All WSC Partners” dated

December 22, 2014, Bloom “voice[d] his opinion regarding the recent issues” between Weissend

and plaintiff, “as they pertain to patient care.” Bloom recommended “separat[ing] them

indefinitely” as a “practical and prudent” solution, which would cause neither of them to “suffer

any hardship,” and which would allow the quality of patient care to “remain at its usual high and

unimpeachable standard.” Bloom Aff. Ex. B (Dkt. #48-15 at 5). That memorandum seems to

have been prompted by Weissend’s decision to remove himself from work assignments in

plaintiff’s OR, and plaintiff’s contrary request that he be restored to those assignments.

       On December 29, 2014, plaintiff met with Gary Scott to discuss the ongoing situation

involving her and Weissend. Scott told her that based on the recommendation of outside

counsel, she and Weissend would not be working in the same OR for the time being. Plaintiff,




                                                -10-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 11 of 40




unhappy with that decision, responded by saying that she would “take [her] cases elsewhere and

just not be at Westfall anymore.” Whipple Tr. at 258. This was a startling new development.

         The next day, plaintiff sent an email to Reed, stating in part, “Just like Westfall needs to

do what is best for Westfall, I need to do what is best for me. And that is to operate elsewhere.”

Reed. Aff. Ex. B (Dkt. #48-13 at 6). This was a crucial, defining rejection of defendants’

business and a significant basis for her termination.5

         Within days, Reed and Bloom agreed to terminate plaintiff’s employment. They arranged

a meeting with her on January 6, 2015, at which they informed plaintiff that she was terminated

as of that date. Defendants contend that their decision was prompted not just by plaintiff’s stated

decision to pull her cases from Westfall, but by information they had received from others, to the

effect that plaintiff had made disparaging statements about them, and that she had divulged

details of confidential partnership negotiations. There is no evidence that they discussed this

decision with Weissend or that had any input.

         Plaintiff filed the complaint in this action on December 21, 2015. Pursuant to this

Court’s Decision and Order of October 3, 2016, and the subsequent stipulation of the parties, the

following claims remain: (1) sex discrimination against Reed Eye/Westfall under Title VII;

(2) unlawful retaliation against Reed Eye/Westfall under Title VII; (3) sex discrimination against

all the defendants under the HRL; (4) unlawful retaliation against Reed Eye/Westfall, Reed and

Bloom under the HRL; (5) tortious interference with business relations, as to Reed/Westfall; and

(6) defamation as to Reed/Westfall.



         5
          At her deposition, plaintiff testified that she “intended to continue to work at Reed Eye as an employee”
but book her surgery cases at a different facility. Whipple Tr. at 258-59.

                                                        -11-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 12 of 40




                                                   DISCUSSION



I. Sex Discrimination Claims

         A. Discrimination

         As stated, plaintiff has asserted a sex discrimination claim under Title VII, and another

under the HRL. The standards applicable to claims under those two statutes are the same. See

Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 19 n.4 (2d Cir. 2014); Pucino v.

Verizon Wireless Comms., Inc., 618 F.3d 112, 117 n.2 (2d Cir. 2010).6

         Before turning to the merits of plaintiff’s sex discrimination claims, however, the Court

must first determine the precise nature of the claims. They are somewhat imprecise. While the

complaint describes these as claims for sex discrimination, plaintiff’s allegations also have

aspects of a hostile work environment claim. In addition, the parties’ motion papers seem to treat

her claims as hostile environment claims, at least in part.

         Although in a general sense, hostile work environment claims can be considered a subset

of discrimination claims, in the sense that the hostility in question must in some way relate to the

plaintiff’s membership in a protected class, in legal parlance “discrimination” and “hostile

environment” are often used to refer to distinct types of claims. As explained in a case from the

Eastern District of New York, “[a] hostile work environment claim is conceptually distinct from

other Title VII claims. The former analyses a workplace environment as a whole to discover

whether it is abusive, whereas the latter scrutinizes discrete harms such as hiring or discharge.”



         6
            The one significant difference between the statutes is that the HRL, unlike Title VII, allows for individual
liability under some circumstances. That aspect of plaintiff’s claims is addressed below.

                                                          -12-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 13 of 40




Pape v. Dircksen & Talleyrand Inc., No. 16-CV-5377, 2019 WL 1435882, at *9 (E.D.N.Y. Feb.

1, 2019), report and recommendation adopted, 2019 WL 1441125 (E.D.N.Y. Mar. 31, 2019)

(internal quotes, citations and alteration omitted). Accordingly, for purposes of this Decision and

Order, “sex discrimination” and “hostile work environment” will be understood to refer to

related, sometimes overlapping, but nonetheless distinct types of claims. And since plaintiff has

at least facially asserted claims of both sex discrimination and hostile work environment, the

Court will address both.

       The Court analyzes sex discrimination claims using the familiar burden-shifting analysis

set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See, e.g., Walsh v.

N.Y.C. Hous. Auth., 828 F.3d 70, 74-75 (2d Cir. 2016). At the initial step, plaintiff must make

out a prima facie case of sex discrimination by demonstrating that “(1) she was within the

protected class; (2) she was qualified for the position; (3) she was subject to an adverse

employment action; and (4) the adverse action occurred under circumstances giving rise to an

inference of discrimination.” Liebowitz v. Cornell Univ., 584 F.3d 487, 498 (2d Cir. 2009).

“The burden of establishing a prima facie case is not onerous, and has been frequently described

as minimal.” Norton v. Sam's Club, 145 F.3d 114, 118 (2d Cir. 1998) (internal quotation marks

omitted). See also Walsh v. N.Y.C. Hous. Auth., 828 F.3d 70, 75-76 (2d Cir. 2016) (moving

directly to third McDonnell Douglas step of discrimination claim analysis in part because

plaintiff’s “burden at the prima facie stage is minimal”).

       If the plaintiff successfully establishes a prima facie case, “the burden then must shift to

the employer to articulate some legitimate, nondiscriminatory reason for the adverse employment

action.” United States v. Brennan, 650 F.3d 65, 93 (2d Cir. 2011) (internal quotation marks


                                                -13-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 14 of 40




omitted). At that second step, the defendant employer “need not persuade the court that it was

actually motivated by the proffered reason.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 168

(2d Cir. 2014) (internal quotation marks omitted).

        If the employer carries that burden, “the plaintiff’s admissible evidence must show

circumstances that would be sufficient to permit a rational finder of fact to infer that the

defendant’s employment decision was more likely than not based in whole or in part on

discrimination.” Feingold v. New York, 366 F.3d 138, 152 (2d Cir. 2004). At this step, the

plaintiff has the burden to show “that the motive to discriminate was one of the employer’s

motives, even if the employer also had other, lawful motives that were causative in the

employer’s decision.” Univ. of Texas Southw’n Med. Ctr. v. Nassar, 570 U.S. 338, 343 (2013).

As stated, HRL claims are subject to the same analysis. See Ruiz v. County of Rockland, 609

F.3d 486 (2d Cir. 2010).

        In the case at bar, the first two parts of the prima facie case are beyond dispute. Plaintiff

is a woman, claiming discrimination on account of her sex, and she was indisputably qualified

for her position. But despite the light burden imposed on plaintiff at the prima facie stage, her

claim falters at the third and fourth steps.

        There is no question that plaintiff was subjected to an adverse job action; she was

terminated. But the third and fourth steps are linked. For purposes of a discrimination claim, the

adverse action must have occurred because of discriminatory animus.

        There is no evidence in the record from which a factfinder could reasonably conclude that

plaintiff was terminated on account of her sex. For one thing, the two individuals who decided to

terminate her employment, Reed and Bloom, were the same people who decided to hire her in


                                                 -14-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 15 of 40




2013, and to offer her a partnership (albeit under terms she found unacceptable) not long before

her termination. The Second Circuit has stated that the fact that a plaintiff was hired and fired by

the same person or persons within a short time frame is a “highly relevant factor” that weighs in

favor of granting summary judgment for the defendant. Downey v. Adloox, Inc., 789 Fed.Appx.

903, 907 (2d Cir. 2019).

        As will be explained in more detail below, the evidence makes clear that plaintiff was

terminated for reasons other than her sex. Her gender had nothing to do with it. The Court need

not credit the reasons proffered by defendants (such as plaintiff’s insubordination and decision to

take her surgery cases elsewhere) to conclude that. Plaintiff’s own allegations do not indicate

that she was terminated on account of her sex; she alleges that she was let go not because she was

a woman, but because of her complaints about Weissend. Although the problems between

plaintiff and Weissend were tangentially related to plaintiff’s gender, these factual allegations

more properly fit within plaintiff’s claims of unlawful retaliation, discussed below.

        Apart from her termination, plaintiff has not alleged any adverse job actions attributable

to sex discrimination. At oral argument, plaintiff’s counsel was hard-pressed to identify specific

acts of discrimination taken against plaintiff. He could come up with little beyond an assertion

that the removal of Weissend from plaintiff’s anesthesiologist rotation “stigmatized” plaintiff in

the eyes of the staff at Westfall.

        That falls far short of what is needed even to make out a prima facie case of sex

discrimination. To meet the “adverse action” element of a discrimination claim under Title VII,

the plaintiff must show that she was subjected to “a materially adverse change in the terms and

conditions of employment,” which “must be more disruptive than a mere inconvenience or an


                                                -15-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 16 of 40




alteration of job responsibilities.” Kessler v. Westchester Cty. Dep't of Soc. Servs., 461 F.3d 199,

207 (2d Cir. 2006) (citations omitted). Examples include “termination of employment, a

demotion evidenced by a decrease in wage or salary, a less distinguished title, a material loss of

benefits, significantly diminished material responsibilities, or other indices ... unique to a

particular situation.” Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003) (internal quotations and

citations omitted).

       Apart from her termination, which was addressed above, plaintiff has identified no such

actions. Just because some members of the staff knew that she and Weissend were not supposed

to work together, that did not materially affect the terms and conditions of her employment in any

way. Plaintiff has therefore failed to make out a claim of sex discrimination. See Belton v. Borg

& Ide Imaging, P.C., __ F.Supp.3d __, 2021 WL 98392, at *5 (W.D.N.Y. 2021) (finding no

adverse action where plaintiff’s “employment terms and conditions have remained exactly the

same despite [the employer’s] conduct”); Kennedy v. Bernhardt, No. 18-CV-647, 2020 WL

7399050, at *7-*8 (W.D.N.Y. Dec. 16, 2020) (“while the Defendant’s actions may have resulted

in an unpleasant work environment, Kennedy has not connected these actions to a material loss

in pay, promotion, opportunity, prestige, reputation or workplace accomplishments, or some

similar actions”) (internal quotes omitted); Vuono v. Consolidated Edison of N.Y., Inc., No.

18-CV-1635, 2019 2433654, at *4 (S.D.N.Y. June 11, 2019) (“the alleged stigma and

embarrassment of Plaintiffs’ continued participation in the On Call program is insufficient as a

matter of law to constitute an adverse employment action”). See also Whipple, 213 F.Supp.3d at

496 (dismissing plaintiff’s HRL retaliation claim against Weissend on the ground that plaintiff




                                                 -16-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 17 of 40




had not alleged “that Weissend’s refusal to work with her had the effect, by itself, of altering the

terms and conditions of her employment”).

       B. Hostile Work Environment

       As noted, the thrust of what are denominated in the complaint as sex discrimination

claims is that plaintiff was subjected to a hostile work environment. In that respect, the claims

fare no better, however.

       To establish a hostile work environment claim, a plaintiff must show that the conduct

“(1) is objectively severe or pervasive in that it creates an environment that a reasonable person

would find hostile or abusive; (2) creates an environment that the plaintiff subjectively perceives

as hostile or abusive; and (3) creates such an environment because of the plaintiff’s protected

characteristic.” Figueroa v. Johnson, 648 Fed.Appx. 130, 134 (2d Cir. 2016). “A hostile work

environment claim requires a plaintiff to show that his or her workplace was ‘so severely

permeated with discriminatory intimidation, ridicule, and insult that the terms and conditions of

[his or] her employment were thereby altered.’” Agosto v. N.Y.C. Dep’t of Educ., 982 F.3d 86,

101 (2d Cir. 2020) (quoting Desardouin v. City of Rochester, 708 F.3d 102, 105 (2d Cir. 2013)).

       Plaintiff thus faces a high bar to establish “severe” or “pervasive” conduct. She fails to

carry that burden here.

       “The sufficiency of a hostile work environment claim is subject to both subjective and

objective measurement: the plaintiff must demonstrate that she personally considered the

environment hostile, and that the environment rose to some objective level of hostility.”

Leibovitz v. N.Y.C. Transit Auth., 252 F.3d 179, 188 (2d Cir. 2001). Plaintiff must allege, and

ultimately prove, “not only ... that she found the environment offensive, but that a reasonable


                                                -17-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 18 of 40




person also would have found the environment to be hostile or abusive,” Bentivegna v. People’s

United Bank, No. 14-cv-599, 2017 WL 3394601, at *13 (E.D.N.Y. Aug. 7, 2017) (citing Harris

v. Forklift Sys., 510 U.S. 17, 21-22 (1993)).

       To make this showing, the plaintiff “must demonstrate either that a single incident was

extraordinarily severe, or that a series of incidents were sufficiently continuous and concerted to

have altered the conditions of her working environment.” Id. at 374 (quotations omitted). In

other words, there is a sliding scale between the severity and the frequency or continuity of the

harassing behavior. See Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (“[a]s a general

rule, incidents must be more than episodic; they must be sufficiently continuous and concerted in

order to be deemed pervasive. Isolated acts, unless very serious, do not meet the threshold of

severity or pervasiveness”) (citations and internal quotation marks omitted); Dash v. Bd. of Educ.

of City Sch. Dist. of New York, 238 F.Supp.3d 375, 386 (E.D.N.Y. 2017) (“There is neither a

threshold magic number of harassing incidents that gives rise, without more, to liability [for a

hostile work environment] as a matter of law, nor a number of incidents below which a plaintiff

fails as a matter of law to state a claim”) (quoting Howley v. Town of Stratford, 217 F.3d 141,

154 (2d Cir. 2000)).

       Under Title VII, plaintiff also needs to show “that a specific basis exists for imputing the

objectionable conduct to the employer.” Alfano, 294 F.3d at 373; Byrne v. Telesector Resources

Group, Inc., No. 04CV76, 2007 WL 962929, at *18 (W.D.N.Y. Mar. 29, 2007), aff’d, 339

Fed.Appx. 13 (2d Cir. 2009); accord Rasmy v. Marriott Int’l Inc., 952 F.3d 379, 387 (2d Cir.

2020). “Two such bases exist: strict vicarious liability if an employer’s supervisor has created

the hostile environment; and negligence if a co-worker who is not a supervisor has created the


                                                -18-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 19 of 40




hostile environment, and the employer, upon becoming aware of the misconduct, fails to remedy

it.” Bentley v. Autozoners, LLC, 935 F.3d 76, 91 (2d Cir. 2019).

       Applying these standards here, the Court must first determine which incidents or acts are

relevant to plaintiff’s claim. Many of the acts of alleged harassment occurred outside the

workplace, and not all were committed by Weissend or any other defendant. In particular,

Whipple alleges that she was harassed by Weissend’s wife, and that she had at least one

confrontation with his daughter. See Whipple Tr. at 101, 141.

       “Conduct wholly outside of the workplace has been held insufficient to form the basis of

a hostile work environment claim.” Vereen v. City of New Haven Public Works Dep’t, No.

17-cv-1509, 2018 WL 950117, at *2 (D.Conn. Feb. 20, 2018). See, e.g., Feliciano v. Alpha

Sector, Inc., No. 00 CIV. 9309, 2002 WL 1492139, at *8 (S.D.N.Y. July 12, 2002) (noting

allegations “including the alleged kiss, the alleged telephone calls to Feliciano’s home, and the

‘surprise’ meeting at the restaurant all occurred outside of the workplace,” and finding the

employer not liable for “hostile sexual acts resulting from nonwork-related, off-duty interactions

between co-employees”); Devlin v. Teachers’ Ins. & Annuity Ass’n of America, No. 02 CIV.

3228, 2003 WL 1738969, at *2 (S.D.N.Y. Apr. 2, 2003) (“As a general rule, employers are not

responsible under Title VII for hostile sexual acts resulting from nonwork-related, off-duty

interactions between co-workers, because those actions are not part of the work environment”);

see also Andersen v. Rochester City Sch. Dist., 481 Fed.Appx. 628, 630 (2d Cir. 2012) (affirming

summary judgment for school district on claim by teacher arising from harassment by student,

and concluding that “no reasonable jury could find that [the student’s] entirely out-of-school

conduct had the effect of permeating Andersen’s workplace with discriminatory intimidation,


                                               -19-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 20 of 40




ridicule, and insult. Those courts that have concluded that harassment occurring outside the

workplace can support a hostile work environment claim have insisted on a greater connection

between the harassment and the work environment”) (citation omitted).

        In the case at bar, plaintiff does rely on some events that occurred at Westfall. She

alleges that on one occasion, Weissend tried to kiss her at Westfall. She also contends that the

note that he placed in her bag at Westfall, his self-removal from her anesthesiologist rotation, and

his wife’s unannounced visit also contributed to a hostile work environment.

        In light of those allegations, the Court may and will consider the incidents that occurred

outside of Westfall, as they form part of the “totality of the circumstances” concerning whether a

hostile work environment claim has been established. Falu v. County of Orange, 814 Fed.Appx.

655, 659 (2d Cir. 2020). See Brown v. N.Y.S. DOCS, 583 F.Supp.2d 404, 418 (W.D.N.Y. 2008)

(incidents that occurred outside of plaintiff’s workplace “provide context for the incidents that

did occur at work, and they tend to show the motivation for the harassing behavior of plaintiff’s

coworkers”). But they cannot, in themselves, give rise to such a claim; what matters in the end is

plaintiff’s work environment.

        With that in mind, and drawing all reasonable inferences in plaintiff’s favor, I conclude

that defendants are entitled to summary judgment on plaintiff’s hostile work environment claim.

If anything, an objective look at the entire record pertaining to all these incidents hurts more than

helps plaintiff.

        To the extent that plaintiff’s claim is based on Weissend’s advances toward her, the Court

cannot ignore the fact that at least initially, she seemed very receptive to his overtures. Plaintiff




                                                 -20-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 21 of 40




was a willing participant in the several meetings and revealing texts. She was not forced to do

any of those things. At times, she was more than a willing participant, she was an instigator.

        Even crediting plaintiff’s allegation that she rejected Weissend’s attempt to kiss her on

May 12, 2014, the fact remains that they continued to meet for dinner, drinks, and walks along

the canal, and to send each other text messages that were clearly affectionate, if not romantic, and

had nothing to do with work. Plaintiff texted Weissend that she would like to see him more, that

seeing him soon would not be soon enough, and that she imagined he would look “gorgeous”

mowing his lawn. That hardly bespeaks someone who considered herself to have been the

recipient of unwanted attention, or who wanted to keep her relationship with Weissend on a

strictly professional level.

        The undisputed facts show that the relationship between plaintiff and Weissend took a

decidedly sharp turn for the worse after–to use plaintiff’s words–his wife “found out.” That

occurred around May 20, 2014.

        From that point forward, plaintiff has identified only a handful of acts by Weissend that

she alleges contributed to a hostile work environment, but I find as a matter of law that whether

viewed singly or collectively, they do not give rise to a genuine issue of material fact.

        Plaintiff alleges that Weissend attempted to kiss her at work on June 3, and that she

turned away, but with that exception, Weissend made no further physical advances.

        Despite that alleged rebuff, it is evident that plaintiff continued to pursue a

non-work-related relationship with Weissend, but he did not reciprocate. For example, it is

undisputed that in or around June 2014, plaintiff gave Weissend a card in which she had written

four song titles. The songs and their lyrics (in parentheses) include: “A Sky Full of Stars” by


                                                 -21-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 22 of 40




Coldplay (“I’m gonna give you my heart,” “I want to die in your arms,” “You’re such a heavenly

view”); “Am I Wrong?” by Nico & Vinz (“Am I wrong for thinking that we could be something

for real?”); and “Friday I’m in Love” by the Cure (“It’s Friday I’m in love”). This is hardly

consistent with a person trying to avoid the romantic overtures of a colleague.

        On July 23, 2014, plaintiff was the self-admitted “ringleader” of a group of employees at

Westfall who festooned Weissend’s car with decorations related to singer Lyle Lovett, because

Weissend was known to be a fan of Lovett’s music. Plaintiff testified that she did so because she

“didn’t want the staff to know that there was any animosity” between them, even though she

“despised him at that time.” Whipple Tr. at 214-16.7

        Weissend, who was unaware while this was happening that his car was being decorated,

later texted Whipple saying that “[t]he ringleader/mastermind remains at large.” Plaintiff

responded by texting a photograph of herself with her palms open, in an apparently facetious “I

don’t know” gesture. Id. at 219-20; Weissend Aff. Ex. J (Dkt. #48-20 at 69). Once again, it was

plaintiff who was seeking out contact with Weissend, not the other way around.

        It was around that time that Weissend removed himself from plaintiff’s surgery rotation,

so that they would not be working together in the OR. Viewed against the backdrop of

everything else that was happening at that time related to plaintiff’s employment and her

relationship with Weissend, that cannot reasonably be seen as a hostile act, or as creating or

fostering a hostile work environment. If anything, Weissend, unlike plaintiff, seems to have been



        7
           Whipple’s later insistence that she “despised” Weissend while she was busy orchestrating the
ornamentation of his car brings to mind Queen Gertude’s line in Hamlet, “The lady doth protest too much,
methinks.” William Shakespeare, Hamlet, act 3, sc. 2. In fact, the same could be said about many other
protestations of plaintiff relative to her relationship with Weissend.

                                                      -22-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 23 of 40




trying to avoid further problems. As explained in the above discussion of plaintiff’s claim of

“stigma,” while she may have felt that this led to office gossip about why she and Weissend

never worked together, it could not reasonably be found to have caused plaintiff’s workplace to

be “so severely permeated with discriminatory intimidation, ridicule, and insult” as to alter the

terms and conditions of her employment. Desardouin, 708 F.3d at 105.

       Furthermore, at least following Weissend’s wife’s visit to Westfall in early August, when

she allegedly quizzed employees about the relationship between her husband and Whipple,

probably no working arrangement was likely to ease tensions completely. If Weissend had

resumed working with plaintiff during her surgeries, their relationship–whether actual or

perceived–would almost certainly have been the elephant in the (operating) room. At any rate, it

was entirely reasonable for Weissend and the other defendants to decide that the best solution

was to keep Weissend and Whipple physically separate at Westfall, even though plaintiff

believed otherwise. As Bloom put it in his December 22 memo, that approach would cause

neither of them to “suffer any hardship,” and would avoid the risk of compromising patient care,

which quite properly was of the utmost concern.

       With respect to the visit by Weissend’s wife, I note first that while news of it may

understandably have caused plaintiff some distress, the incident itself cannot be attributed to

defendants. Weissend’s wife’s arrival was apparently unsolicited, unexpected, and most likely

unwanted by any of the defendants.

       Furthermore, once plaintiff complained about it, her concerns were promptly addressed.

Scott, the administrative director, told plaintiff that Westfall would install a new security system,

limiting access by non-employees, and that was done.


                                                -23-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 24 of 40




       The only other act identified by plaintiff as contributing to the allegedly hostile

environment is Weissend’s placement of a handwritten note in her bag in October 2014. But

under no reasonable interpretation could that note be viewed as “hostile,” or contributing to a

hostile environment, under the standards applicable to Title VII claims.

       In that note, which is attached as Exhibit K to Weissend’s affidavit, he states, in sum and

substance, that he came to realize how close he and Whipple came to having a full-blown affair,

and he apologizes for abruptly dropping everything between them. He admits that he remains

attracted to her but opines that they will both be better off without each other. He closes by

stating that the “regret[s] any pain” he may have caused her. (Dkt. #48-20 at 71-72.) According

to plaintiff’s own allegations, Weissend slipped the note into her bag surreptitiously. The note

could not objectively be seen as an instance of harassment or hostile behavior; quite the contrary.

As an apology, it was not threatening, hostile, or objectively offensive.

       Whether viewed individually or collectively, then, the acts and incidents relied upon by

plaintiff do not, as a matter of law, meet the test of severity or pervasiveness required for a

hostile work environment claim. These events were widely separated in time, many of them

occurred outside the workplace, and they were not so egregious as to alter the terms and

conditions of her employment.

       In addition, a Title VII plaintiff bringing a claim of hostile work environment must also

show “that a specific basis exists for imputing the objectionable conduct to the employer.”

Alfano, 294 F.3d 373 (2d Cir. 2002). There is no basis whatsoever for doing so here.

       As stated, there are two possible bases for imputing to an employer conduct creating a

hostile work environment: “strict vicarious liability if an employer’s supervisor has created the


                                                 -24-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 25 of 40




hostile environment; and negligence if a co-worker who is not a supervisor has created the hostile

environment, and the employer, upon becoming aware of the misconduct, fails to remedy it.”

Bentley, 935 F.3d at 91. Neither is applicable here.

        First, the alleged creator of the hostile environment, Weissend, was not plaintiff’s

supervisor. Up to mid-December 2014, he was medical director at Westfall, but plaintiff was not

an employee of Westfall, and was not hired by Weissend; she was an employee of Reed Eye,

which was, under the terms of her employment contract, the sole entity with control over her

work. See Dkt. #56-2 at 13.

        Plaintiff asserts that she “believed that Weissend, in his capacity as Westfall’s Medical

Director, was her supervisor; that he had substantial authority over her employment; and that

while he could not independently terminate her employment, he had significant influence with

Drs. Reed and Bloom in that regard.” Pl. Mem. at 29-30. What plaintiff believed, however, is

not the test.

        “Alleged harassers are considered supervisors for purposes of a Title VII or NYSHRL

claim if they are ‘empowered by the employer to take tangible employment actions against the

victim,’ such as hiring or firing.” Detouche v. JTR Transp. Corp., 17 Civ. 7719, 2020 WL

7364116, at *16 (S.D.N.Y. Dec. 14, 2020) (quoting Lamarr-Arruz v. CVS Pharmacy, Inc., 271

F.Supp.3d 646, 659 (S.D.N.Y. 2017)). The record does not show that Weissend had such power,

either actual or apparent, or that he attempted to use any such power with respect to plaintiff’s

employment at Reed Eye. Plaintiff may have believed otherwise, but there is no evidence to

support such a belief. See Bradford v. Ins. Mgmt. Admins. of La., Inc., Civ. No. 05-1504, 2007

WL 2480358, at *4 (W.D.La. Aug. 30, 2007) (stating that plaintiff “presents no authority to


                                                -25-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 26 of 40




support her assertion that her belief [that a certain individual was her supervisor] alone was

enough for him to be considered a supervisor under a sexual harassment analysis”); Feliciano v.

Alpha Sector, Inc., No. 00-9309, 2002 WL 1492139, at *10 (S.D.N.Y. July 12, 2002) (to be

considered a supervisor for purposes of Title VII, alleged harasser must have certain “trappings

of authority,” like the ability to hire and fire or to set plaintiff’s schedule).

        Nor has plaintiff presented evidence from which a factfinder could conclude that her

employer, Reed Eye, became aware of the alleged misconduct but failed to remedy it. Every time

plaintiff complained about Weissend’s behavior, remedial action was taken. When Whipple

talked to Scott about Weissend’s wife’s visit, new security systems were put in place. When

plaintiff told Reed about the note that Weissend had left in her bag, he met with them both

individually and together, and he and Bloom attempted to come up with some accommodation

that would avoid more problems going forward.

        One thing defendants did not do was accede to plaintiff’s curious request that she and

Weissend be put back on a regular rotation, so that they would sometimes work together in the

OR. That Reed and Bloom did not think it wise to put the alleged harasser in close proximity

with the alleged victim while she was performing eye surgery is hardly a basis upon which to

hold Reed Eye liable under a negligence standard.

        Plaintiff herself had found just such a solution agreeable on a prior occasion. In early

2014, plaintiff complained to Weissend about working with a particular anesthesiologist.

Whipple Aff. at 68-69. Weissend proposed removing that anesthesiologist from the OR rotation

on days when plaintiff was working, and she agreed. Id. She “was happy with that”

arrangement, so much so that she gave Weissend a thank-you card, and “might have given him a


                                                   -26-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 27 of 40




hug” as well. Whipple Tr. at 91. Although plaintiff’s problems with that other anesthesiologist

apparently related solely to disagreements she had with him about certain medical procedures, it

nonetheless seems entirely reasonable for defendants to have believed that a similar approach

would be appropriate with respect to Whipple and Weissend.

       At oral argument, plaintiff’s attorney seemed to suggest that Reed and Bloom could have

fired Weissend, as Reed at one point indicated his intention to do. That changed after he spoke

privately with Weissend, heard his account, and then met with both Weissend and Whipple.

       Given the undisputed facts here, it was not unreasonable for Reed to hear Weissend’s side

of the story before making any final decisions, and after Reed met with them both, the decision to

maintain their separation in the workplace was likewise reasonable. On the basis of the record

before me, I find as a matter of law that no rational jury could conclude that plaintiff’s employer,

Reed Eye, was “negligent in controlling [her] working conditions,” as required for employer

liability under Title VII. Vance v. Ball State Univ., 570 U.S. 421, 424 (2013).

       All of the above reasons are reason enough to conclude that plaintiff’s hostile

environment claim should be dismissed. The Court must also observe, however, that throughout

Whipple’s and Weissend’s time working together, she was far from passive insofar as their

relationship was concerned. Plaintiff’s communications directed at Weissend ran the gamut from

affectionate, playful and teasing to obscenity-laden, demanding, and threatening.

       On the facts of this case, the conclusion is inescapable that until Weissend’s wife “found

out” whatever it was she found out (or thought she found out) about them, Whipple and

Weissend engaged in a consensual relationship that extended beyond the workplace. The precise

nature or parameters of that relationship may be disputed, but there can be no doubt that it


                                                -27-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 28 of 40




existed and that it was consensual. Plaintiff willingly participated in the relationship, and at

times stoked it. Bartlett, Westfall’s clinical director, after recounting some of plaintiff’s actions,

characterized plaintiff as having an “obsession” with Weissend. Bartlett Aff. ¶ 20. The evidence

clearly demonstrates a mutual, consensual relationship.



II. Retaliation Claims

       Retaliation claims under Title VII are analyzed using a burden-shifting framework that is

analogous to that applied to disparate-treatment discrimination cases. See Reynolds v. Barrett,

685 F.3d 193, 202 (2d Cir. 2012); Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir.2000);

Matthews v. Corning Inc., 77 F.Supp.3d 275, 292 (W.D.N.Y. 2014). “[R]etaliation claims under

the NYSHRL are generally governed by the same standards as federal claims under Title VII.”

Schiano v. Quality Payroll Systems, Inc., 445 F.3d 597, 609 (2d Cir. 2006).

       “A [Title VII] plaintiff alleging retaliation bears a similar burden [to a plaintiff alleging

sex discrimination] to establish a prima facie case, which requires evidence ‘showing that (1) she

engaged in protected activity, (2) the employer was aware of this activity, (3) she was subjected

to an adverse employment action, and (4) a causal connection exists between the adverse action

and her protected activity.’” Carter v. Autozoners, LLC, 807 Fed.Appx. 131, 132 (2d Cir. 2020)

(quoting Bentley v. Autozoners, LLC, 935 F.3d 76, 88 (2d Cir. 2019)). Accord McMenemy v.

City of Rochester, 241 F.3d 279, 282-83 (2d Cir. 2001).

       If the plaintiff makes out a prima facie case, a rebuttable presumption of retaliation arises,

and the burden then shifts to the defendant to articulate a legitimate, non-retaliatory reason for

the adverse action. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000). If


                                                 -28-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 29 of 40




the employer does so, the presumption of retaliation is rebutted, and the burden shifts back to the

plaintiff to “point to evidence that would be sufficient to permit a rational factfinder to conclude

that the employer’s explanation is merely a pretext for impermissible retaliation.” Treglia v.

Town of Manlius, 313 F.3d 713, 721 (2d Cir. 2002) (quoting Cifra v. General Elec. Co., 252 F.3d

205, 216 (2d Cir. 2001)); accord Miceli v. Mehr, 830 Fed.Appx. 63, 64-65 (2d Cir. 2020); Jute v.

Hamilton Sundstrand Corp., 420 F.3d 166, 179 (2d Cir. 2005).

       “A causal connection [between the protected activity and the adverse action] can be

shown either (1) indirectly, by showing that the protected activity was followed closely by

discriminatory treatment, or through other circumstantial evidence such as disparate treatment of

fellow employees who engaged in similar conduct; or (2) directly, through evidence of retaliatory

animus directed against the plaintiff by the defendant.” Natofsky v. City of New York, 921 F.3d

337, 353 (2d Cir. 2019); Hicks v. Baines, 593 F.3d 159, 170 (2010); Gordon v. N.Y.C. Bd. of

Educ., 232 F.3d 111, 117 (2d Cir. 2000)).

       But it is not enough for the plaintiff simply to show some connection. A “plaintiff

alleging retaliation in violation of Title VII must show that retaliation was a ‘but-for’ cause of the

adverse action, and not simply a ‘substantial’ or ‘motivating’ factor in the employer’s decision.”

Kwan v. Andalex Group LLC, 737 F.3d 834, 835 (2d Cir. 2013) (citing Nassar, 570 U.S. at 360)

(emphasis added). That is a substantial burden. The Second Circuit in Kwan explained that

“‘but-for’ causation does not require proof that retaliation was the only cause of the employer’s

action, ... only that the adverse action would not have occurred in the absence of the retaliatory

motive.” Id. at 846. The plaintiff can make such a showing “by demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered legitimate,


                                                -29-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 30 of 40




nonretaliatory reasons for its action.” Toombs v. N.Y.C. Housing Auth., 830 Fed.Appx. 665, 668

(2d Cir. 2020) (quoting Kwan, 737 F.3d at 846).

        Defendants do not appear to dispute that plaintiff engaged in protected activity. Though

there may be some dispute about the details, the record shows that at some point plaintiff

complained to some degree about several matters involving Weissend, including alleged sexual

harassment. There also is no dispute that all the defendants eventually became aware of her

complaints. And plaintiff clearly suffered an adverse job action, since her employment was

eventually terminated.8

        The crux of the dispute concerning plaintiff’s retaliation claims lies in the fourth element:

a causal connection between plaintiff’s protected activity and the adverse action–termination.

        As stated, proof of causation can be shown either directly or indirectly. It is fair to say

that there is no direct evidence of retaliatory intent here. Plaintiff alleges that on November

2014, when plaintiff asked Reed why he wanted to meet with both her and Weissend, he stated,

“This [i.e., the problems between her and Weissend] is all drama,” and that he “d[id]n’t care

about this shit,” but that suggests no more than that he viewed their issues with each other as a

personal matter that should be kept out of the workplace to the extent possible. Reed never

expressed displeasure with the fact that plaintiff had complained about Weissend, and he

attempted to work out a mutually satisfactory solution. To the extent that Reed and Bloom made

any statements to each other, plaintiff, or anyone else concerning plaintiff’s future employment at

Reed Eye, the evidence shows that such statements related to contract negotiations, plaintiff’s


        8
           As the Court noted in its prior motion on defendants’ motion to dismiss, Weissend’s refusal to work with
her in the OR did not amount to an adverse employment action sufficient to support a retaliation claim. 213
F.Supp.3d at 496.

                                                       -30-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 31 of 40




compensation, and so on. There is no direct evidence that they were angry at or displeased with

plaintiff because she complained about Weissend.

         Indirect evidence of causation can include “temporal proximity” between the protected

activity and the adverse job action. In other words, if the adverse action follows closely on the

heels of the protected activity, a factfinder might reasonably infer that the adverse action was

motivated by retaliatory animus. See, e.g., Lenzi v. Systemax, Inc., 944 F.3d 97, 108 (2d Cir.

2019).

         But the protected act and the retaliation typically must “occur in quick succession” to give

rise to the inference, Sirois v. L.I.R.R. Co., 797 Fed.Appx. 56, 60 (2d Cir. 2020), and even where

the inference is supported, it will not be enough, by itself, to show that the employer’s proffered

reasons for the adverse action are pretextual. See Philpott v. SUNY, 805 F.3d 32, 34 (2d Cir.

2020) (“Temporal proximity between Philpott’s complaints of discrimination and his termination

is insufficient, standing alone, to carry his burden to show pretext”); El Sayed v. Hilton Hotels

Corp., 627 F.3d 931, 933 (2d Cir. 2010) (“The temporal proximity of events may give rise to an

inference of retaliation for the purposes of establishing a prima facie case of retaliation under

Title VII, but without more, such temporal proximity is insufficient to satisfy [plaintiff]’s burden

to bring forward some evidence of pretext”).

         Plaintiff invokes the temporal-proximity inference, relying principally on her complaints

to, and conversations with, Reed and Bloom in November and December 2014. Defendants do

not deny that those complaints and conversations took place, nor do they deny that those events

occurred relatively close in time to plaintiff’s termination on January 6, 2015. Instead,

defendants argue that in the context of this case, such temporal proximity is not enough to create


                                                 -31-
      Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 32 of 40




a genuine issue of fact about whether defendants’ stated reasons for terminating plaintiff’s

employment are pretextual.9 Defendants relied on many other factors in terminating plaintiff.

         The question, then, is simply whether all the evidence, seen in the light most favorable to

plaintiff, supports a finding of pretext. I find as a matter of law that it clearly does not.

         First, there is a long list of non-discriminatory, non-retaliatory reasons that amply

justified defendants’ decision to terminate plaintiff’s employment. They all speak to disloyalty

and are based on plaintiff’s acts having nothing to do with any protected activity on her part.

         Reed and Bloom state that they had been informed that plaintiff had made disparaging

comments about them and that she had disclosed confidential information concerning her

contract negotiations. Although plaintiff denies doing those things, Westfall employees have

testified that she did and–more to the point–that Reed and Bloom were told that she had done so.

Heather Bartlett, Westfall’s clinical director, states that Whipple informed her about some of

Whipple’s demands (such as immediate partnership) and that Whipple said that Reed and Bloom




         9
          In their initial motion papers, defendants argued that the five-month interval between plaintiff’s August 5,
2014 complaint to Scott and her January 6, 2015 termination eviscerated any inference of causation between the two.
(Dkt. #48-1 at 24.)

             It is not clear if defendants continue to press this argument–it is barely mentioned in their reply brief–but
it merits little discussion. Plaintiff’s August complaint and her ensuing meeting with Scott appear to have been
prompted by, and focused on, Weissend’s wife’s recent visit to Westfall, not Weissend’s alleged sexual harassment
of plaintiff. See Scott Aff. (Dkt. #48-16) ¶ 10 (stating that at his August 5 meeting with plaintiff, she “never
suggested that Dr. Weissend was somehow harassing her or otherwise making her uncomfortable in any way”).
Although plaintiff cites the unannounced visit by Weissend’s wife as part of the backdrop to her hostile work
environment claim, she does not appear to contend that she was terminated in retaliation for that complaint.

           In addition, there is little if any evidence that Reed or Bloom were made aware of plaintiff’s complaints at
that time. If they were unaware of those complaints, then the length of time between the complaints and plaintiff’s
termination is irrelevant. See Pena-Barrero v. City of New York, 726 Fed.Appx. 31, 35 (2d Cir. 2018) (no basis for
inference of retaliation where decisionmaker was unaware of plaintiff’s complaint).

                                                           -32-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 33 of 40




were “cheap bastards.” (Dkt. #48-21 ¶¶ 35, 36.) Bartlett states that she passed this on to Scott,

who relayed it to Reed and Bloom. See Scott Aff. (Dkt. #48-16) ¶ 23.

       Likewise, Anne Marie Phelps, the practice manager at Reed Eye, states that Whipple

“often disclosed” to her confidential information concerning her partnership negotiations in late

2014, and “repeatedly badmouthed” Reed and Bloom to her and others. Phelps states that she

shared that information with Reed. (Dkt. #48-22 ¶ 3.)

       Again, though plaintiff denies (or at least does not admit) making some or all of these

statements, the record indicates that Reed and Bloom were told that she had. That alone would

have given them sufficient reason to terminate her employment.

       Plaintiff also admits that in late December 2014, she informed Scott and Reed that she

would be pulling her surgery cases from Westfall and taking them elsewhere. She did so against

the advice of multiple Westfall staff members, and despite her awareness that this would make

Reed angry, because it would cause Westfall to lose revenue. Plaintiff began following through

with this course of action, without the consent of Reed or Bloom. All these facts are admitted by

plaintiff and documented in the record. See Def. Statement of Facts (“DSOF”) (Dkt. #48-2)

¶¶ 191-95; Pl. Counter-Statement of Facts (“PSOF”) (Dkt. #54-19) ¶¶ 191-95; Reed Aff. Ex. B

(Dkt. #48-13). Clearly, such an act was disloyal and harmful to defendants’ business. It seems

tantamount to plaintiff terminating the relationship.

       Plaintiff asserts that defendants have provided “shifting rationales” for their decision to

terminate her. That is incorrect. Defendants have offered multiple grounds for their decision, but

they have not shifted from one to another or presented a “moving target” defense. See Pelcha v.

MW Bancorp, Inc., 984 F.3d 1199, 1209 (6th Cir. 2021) (“while an employer’s shifting


                                                -33-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 34 of 40




termination rationales are evidence that the proffered rationale may not have been the true

motivation for the employer’s actions, providing additional, non-discriminatory reasons that do

not conflict with the one stated at the time of discharge does not constitute shifting

justifications”) (internal quotes and citations omitted). See, e.g., Figurowski v. Marbil Investors,

LLC, No. 14-CV-7032, 2018 WL 1582072, at *12 (E.D.N.Y. Mar. 30, 2018) (rejecting plaintiff’s

“shifting rationales” argument, since defendants “consistently pointed to a number of reasons that

contributed to their decision to fire” plaintiff, rather than to several, shifting reasons, and since

there was no contradiction among defendants’ proffered motives).10

         It should also be noted that Reed and Bloom, who jointly decided to terminate plaintiff’s

employment, had only very recently offered her a partnership at Reed Eye. In fact, they proposed

to her the exact same terms under which Bloom had joined the partnership in or around 1990.

DSOF ¶ 162; PSOF ¶ 162. But under the terms of that proposal, plaintiff would have no voting

rights until the end of a buy-in period. Plaintiff balked at that; she wanted a better deal.

         That proposal never came to fruition, nor did the various proposals and counter-proposals

to enter into a new employment contract. It appears that the negotiations got hung up on various

matters including plaintiff’s voting rights and compensation. She demanded more than

defendants were prepared to offer. But this had nothing to do with “retaliation.”

         The salient point is that at least until late December 2014, Reed and Bloom were willing

to continue plaintiff’s employment, either under the terms of a new employment contract or a



         10
            The parties agree that at the time of her termination, plaintiff was simply told that her employment was
ending, and that she was terminated without cause. That does not mean that defendants were terminating her for no
reason, but only that she was not being terminated “for cause,” i.e., because of misconduct or one of the other
grounds listed in her employment contract, see Dkt. #48-11 at 23, § 18.

                                                        -34-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 35 of 40




partnership agreement. They were indisputably aware at that time of plaintiff’s complaints about

Weissend. It was not until the negotiations broke down over the terms of an agreement, Reed

and Bloom heard that plaintiff had been disparaging them to staff members, and she informed

them that she was going to perform her surgeries elsewhere that they decided to end her

employment.

       As mentioned in connection with plaintiff’s discrimination claim, the Second Circuit has

consistently held that where a plaintiff was hired, promoted, or otherwise treated favorably, and

fired by the same person or persons within a short time frame, that fact undercuts an inference of

discriminatory motive. See Schnabel v. Abramson, 232 F.3d 83, 91 (2d Cir. 2000) (concluding

that plaintiff being hired and fired by same person within three years was a “highly relevant

factor” that weighs in favor of granting summary judgment for defendant in age discrimination

case). This “same actor” inference is based on the quite reasonable assumption that a person who

displays a favorable disposition to an individual is unlikely to develop discriminatory animus

against the individual soon thereafter. See, e.g., Cordell v. Verizon Comm’s, Inc., 331 Fed.Appx.

56, 58 (2d Cir. 2009) (affirming summary judgment for defendants where defendants “were

responsible for both the promotion and termination decisions within a matter of a few weeks”)

(quoting Cordell v. Verizon Wireless, 550 F.Supp.2d 400, 404 (W.D.N.Y. 2008)); Grady v.

Affiliated Cent., Inc., 130 F.3d 553, 560 (2d Cir. 1997) (“[W]hen the person who made the

decision to fire was the same person who made the decision to hire, it is difficult to impute to

[that person] an invidious motivation that would be inconsistent with the decision to hire. This is

especially so when the firing has occurred only a short time after the hiring”).




                                                -35-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 36 of 40




         As with any inference, the strength of the inference will depend on the facts of the case.

Here, the facts show that plaintiff was hired on September 1, 2013. Reed became aware of her

complaints about Weissend in November 2014, and Bloom in early December 2014.

         Yet within that same time frame, Reed and Bloom offered plaintiff a partnership. Though

the terms offered were not satisfactory to plaintiff, who wanted more favorable terms, they were

commensurate with what Bloom had agreed to when he joined the partnership. Defendants

proposed a buy-in period over several years, but that hardly seems remarkable given that plaintiff

had only joined Reed Eye a little over a year earlier. It is virtually inconceivable that defendants

would have offered her a partnership at that point, had they decided that because of her issues

with Weissend, or her complaints, she had to go.

         Then there is Bloom’s December 22, 2014 memorandum to “All WSC Partners,” in

which he recommended “separat[ing Whipple and Weissend] indefinitely.” In that memo,

Bloom opined that this would minimize any risk of compromising patient care, without causing

either Whipple or Weissend (who by that point had resigned as Westfall’s medical director) to

suffer any hardship. That hardly evidences an intent to oust plaintiff or an expectation that she

would soon be gone. In itself, it is not conclusive of Bloom’s state of mind, but it further rebuts

an inference that plaintiff’s complaints about Weissend were a motivating factor in Bloom’s

eventual conclusion–with which Reed concurred–that Whipple should be let go.11


         11
           I also note that on December 29, 2014–just eight days before plaintiff’s termination, and one day before
she informed Reed that she would be taking her surgery cases elsewhere–she, Reed and Bloom signed a second
employment agreement. (Jones Decl. Ex. B, Dkt. #56-2.) The contract was backdated to an effective date of
September 1, 2014, i.e. the expiration date of her first contract, and provided for a “Renewal Term” of twelve
months, “unless sooner terminated ... .” Id. at 15. At her deposition, plaintiff acknowledged that on December 29,
she “extend[ed her] employment contract with Reed Associates.” Whipple Tr. at 256.

              Remarkably, the parties have said very little about this document. It appears from their testimony that it

                                                           -36-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 37 of 40




         It also bears repeating that it is not enough for plaintiff to show that her protected activity

may have played some role in defendants’ decision to terminate her. Plaintiff must establish that

unlawful retaliation was a “but-for” cause of the adverse action. That is a heavier burden than

the “substantial or motivating factor” standard applied to discrimination claims. Kwan, 737 F.3d

at 835. See, e.g., Collymore v. City of New York, 767 Fed.Appx. 42, 45 (2d Cir. 2019).

         Given the undisputed facts showing that defendants had a lengthy list of non-retaliatory

reasons to terminate plaintiff’s employment, and the lack of evidence that her complaints about

Weissend were any factor in their decision, much less a but-for cause, I find as a matter of law

that plaintiff has not demonstrated the existence of a genuine issue of fact concerning whether

her termination would have occurred in the absence of the alleged retaliatory motive. Defendants

are therefore entitled to summary judgment on this claim.



III. State Law Claims

         “In general, where [a plaintiff’s] federal claims are dismissed before trial, the state claims

should be dismissed as well.” N.Y. Mercantile Exch., Inc. v. Intercont’l Exch., Inc., 497 F.3d

109, 119 (2d Cir. 2007). The Court has some discretion in this area, however. The statute

governing federal courts’ supplemental jurisdiction over state law claims, 28 U.S.C. § 1367,

“permits the district court to weigh and balance several factors, including considerations of

judicial economy, convenience, and fairness to litigants.” Purgess v. Sharrock, 33 F.3d 134, 138



was something of a stopgap measure, until a final resolution of their contract/partnership discussions. (According to
Reed, it was his receipt the next day of plaintiff’s email informing him that she would be pulling her surgery cases
from Westfall that convinced him she needed to be let go. Reed Aff. (Dkt. #48-12) ¶¶ 56-59.) Neither side relies on
this document, however, and there is no claim of breach of contract, so the Court attaches no weight to this
document.

                                                        -37-
       Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 38 of 40




(2d Cir. 1994). See, e.g., Casiano v. Ashley, __ F.Supp.3d __, 2021 WL 281460, at *6

(W.D.N.Y. Jan. 28, 2021) (“Because plaintiff's federal and state claims are so closely

intertwined, both legally and factually, in my discretion I grant defendants’ motion for summary

judgment as to her [state law] claims of assault and battery”); Hendrix v. Pactiv LLC,

__ F.Supp.3d __, 2020 WL 5634329, at *8 (W.D.N.Y. Sept. 21, 2020) (“While my dismissal of

plaintiff’s claims based on federal law renders it unnecessary for the Court to reach his claims

under state law, in the interests of judicial economy I do so, since the law is abundantly clear that

the state law claims must be dismissed as well”).

         As stated, all of plaintiff’s HRL claims are governed by essentially the same standards,

and arise out of the same facts, as her claims under Title VII. The Court therefore dismisses

them as well. There are some distinctions between Title VII and the HRL that must be

addressed, however.

         Unlike Title VII, the HRL allows for individual liability in some circumstances. Pursuant

to the Court’s prior decision on defendants’ motion to dismiss, 213 F.Supp.3d 492, plaintiff’s

HRL discrimination claims were permitted to go forward against Weissend and Scott. See id. at

496.

         As amplified by the record in this case, however, there are several fatal defects regarding

these claims. First, for the reasons stated above, and in light of the fully developed factual

record, I find as a matter of law that plaintiff was not unlawfully discriminated against in the first

place.

         Even if there were some basis for finding that plaintiff had been discriminated against,

however, the claims against Weissend and Scott would have to be dismissed. Under the HRL, an


                                                 -38-
     Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 39 of 40




individual can be held liable either as an “employer,” i.e. a supervisor who “actually participates

in the conduct giving rise to [the] discrimination,” or as an aider and abettor, i.e., “a co-worker

who actually participates in the conduct giving rise to a discrimination claim ... even though that

co-worker lacked the authority to either hire or fire the plaintiff.” Feingold v. New York, 366

F.3d at 158 (citing Tomka v. Seiler, 66 F.3d 1295, 1317 (2d Cir. 1995)).

         Neither Weissend nor Scott were plaintiff’s supervisors. Both were employed at

Westfall, and they did not control the terms and conditions of plaintiff’s employment at Reed

Eye. Neither participated in Reed’s and Bloom’s decision to terminate plaintiff’s employment.12

         Plaintiff’s other claims under New York law are for tortious interference with business

relations, and defamation, both of which are brought against Reed/Westfall. Unlike her HRL

claims, these are not factually or legally intertwined with her federal claims, but relate to events

that took place when she was seeking employment after her departure from Reed Eye.

Accordingly, I decline to exercise jurisdiction over these claims.



                                                CONCLUSION



         The motions for summary judgment by defendants Kurt Weissend (Dkt. #45) and Alan

Bloom, Reed Eye Associates, Ronald Reed, Gary Scott and Westfall Surgery Center LLP (Dkt.

#48) are granted.




         12
             The Court’s conclusions render it unnecessary for me to address defendants’ arguments that plaintiff
either failed to plead or abandoned an aiding-and-abetting claim under the HRL.

                                                        -39-
    Case 6:15-cv-06759-DGL-MWP Document 60 Filed 03/08/21 Page 40 of 40




       All of plaintiff’s claims are dismissed with prejudice, except for her fifth and sixth causes

of action against Reed Eye Associates and Westfall Surgery Center, which are dismissed without

prejudice to whatever remedies may be available to plaintiff in state court.

       IT IS SO ORDERED.




                                      _______________________________________
                                               DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       March 8, 2021.




                                               -40-
